DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 05 September 2022, the following changes have been made: amendments to claims 14-19. Claims 1-13 have been cancelled.
Claims 14-19 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 14-19), which recite steps of computer-executable instructions on demand and storing and sharing data, capturing a user-entered profile, a user-entered mood and a user-entered mood level intensity, auto-notifying at least one user-specified support system member and generating one or more emotional growth action steps in a gamified manner such that the user cams rewards for completing steps, auto-notifying the at least one user specified support system member dependent upon the intensity level of mood entered by the user; and generating a customized response in response to the mood and mood level intensity entry wherein the response consisting of personalized on demand action steps from which the user selects. 

Step 2A Prong 1
These steps of providing user support and emotional relief, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the precludes the italicized portions from managing personal behavior of the user by providing emotional relief action steps to improve a user’s thought patterns and behaviors. This could be analogized to a series of instructions of how to hedge risk. If a claim limitation, under its broadest reasonable interpretation, covers performance as methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15-19 reciting particular aspects of providing user support and emotional relief including gathering input data, using a mobile app, override a notification, providing links to mental health resources, using facial recognition software, recording and storing user data, exporting and sharing data with a mental health professional, capturing and storing notes, and utilizing a message service are methods of organizing human activity but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-executable instructions on demand and storing and sharing data; and, auto-notifying the at least one user specified support system member dependent upon the intensity level of mood entered by the user, see applicant’s specification paragraphs [0008] to [0045], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of capturing a user-entered profile, a user-entered mood and a user-entered mood level intensity amounts to mere data gathering, see MPEP 2106.05(g)).
Dependent claims 15-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 15-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as capture user input mood and mood intensity data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims 15-19 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Kiki et al. (WO2019018280A1) in view of Hanina (US9399111B1). 
Regarding claim 14, Ben-Kiki discloses computer-executable instructions on demand ([000113] “The operations of the present invention may be carried out by program instructions which may be machine instructions, machine dependent instructions, microcode, assembler instructions, instruction-set-architecture instructions, firmware instructions.”)

and storing and sharing data ([0080] “When it is determined that a topic is detected, the computing system refers to a reference table where possible prompts and/or responses for each topic are stored (Step S304).” [0047] “Processing may be carried out within the Happify application or by another processing unit that resides within the smartphone (or tablet or other computing system). Alternatively, the extracted and/or captured information are transmitted and processed remotely by a server (or other remote electronic device).”)
capturing a user-entered profile ([00041] “The computing system 10 receives input data either directly from the user 20 or obtains input data (e.g., visual, acoustic, biometric, etc. data of the user 20) via one or more of the components above and the processor 11 analyzes the user input data.”)
a user-entered mood and a user-entered mood level intensity ([00041] “The computing system 10 receives input data either directly from the user 20…” [00081] “As another instance, the computing system may ascertain the tone by employing a keyword matching algorithm. In the example above, the computing system may determine from the user's statement the topic "enrolling in classes," but also realize that the user has expressed "cannot find energy" or "not sure" within the same sentence.”)
auto-notifying at least one user-specified support system member ([000100] “When it is determined that the branching suggestion should be made, the process proceeds to step S503. In step S503, the computing system notifies the user that the user is seemed to be focusing on a topic that is different from the current activity….”)
auto-notifying the at least one user specified support system member dependent upon the intensity level of mood entered by the user ([000100] “When it is determined that the branching suggestion should be made, the process proceeds to step S503. In step S503, the computing system notifies the user that the user is seemed to be focusing on a topic that is different from the current activity….”)
and generating a customized response in response to the mood and mood level intensity entry ([00040] “As will be further described, interaction that includes demonstration of simulated human emotion and/or human cognitive skill results in a more personal and in-context environment with the user, mimicking a human-to-human conversation that, in turn, results in a manner of guiding the user that leads to achieving the desired goal.”)
wherein the response consisting of personalized on demand action steps from which the user selects ([00024] “As still yet a further aspect, the method comprises commencing, by the at least one processor, an interactive session with a user, the interactive session being part of a happiness track selected by the user and generating and outputting, by the at least one processor, a mirroring prompt to the user during the interactive session to cause an increase in a level of happiness of the user in accordance with the selected happiness track.”)


Ben-Kiki does not explicitly disclose however Hanina teaches and generating one or more emotional growth action steps in a gamified manner such that the user earns rewards for completing steps ([Col. 7] “Thus, one or more of the noted sources may be used to define a smile therapy regimen at step 120.” [Col. 10] “Achieving particular levels of smiling may prompt receipt of rewards in one or more reward programs, thus further encouraging following the determined smile therapy regimen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ben-Kiki’s techniques for improving happiness with Hanina’s techniques for providing emotional behavior therapy. The motivation for the combination of Ben-Kiki and Hanina is to encourage a change in mood for a user (See Hanina, Background).
Regarding claim 15, Ben-Kiki discloses wherein the mobile application merges user profile entered data with user entered mood and mood intensity ([00081] “Therefore, the computing system first determines the tone of the user's statement based at least in part on the content of the user's response and/or the user's stored data regarding the same topic (Step S305).…. As another instance, the computing system may ascertain the tone by employing a keyword matching algorithm.”)
to generate a series of on-demand, experience-specific action steps from which the user can choose to execute ([000100] “When the user accepts the suggestion, the computing system presents the user with alternative track/activity that has been determined as the better course of action for the user (Step S504).” [000118] “Finally, in accordance with the disclosures provided herein, the computing system proactively recognizes the user's adherence or enthusiasm toward a given program and recommends alternative options that have been determined to better suit the user's current physical and/or psychological states.”)
Regarding claim 18, Ben-Kiki discloses wherein a portion of user input mood scale data is gathered by facial recognition ([00094] “As another example, when the user is performing a physical action as part of performing the presented activity, the computing system may analyze the facial expression, the voice, the gestures, etc. of the user to determine the user's mood or attitude toward the particular activity.”)
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Kiki et al. (WO2019018280A1) in view of Hanina (US9399111B1) and further in view of Dotan-Cohen et al. (US20160248865A1). 
Regarding claim 16, Ben-Kiki in view of Hanina does not explicitly disclose however Dotan-Cohen teaches wherein the user can override the auto-notification to the at least one user support system members ([0101] “Response option 325d gives the user the option to dismiss the notification and be reminded later such as at a future time that availability determiner 264 determines is convenient for the user to respond.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ben-Kiki’s techniques for improving happiness and Hanina’s techniques for providing emotional behavior therapy with Dotan-Cohen’s techniques to provide personalized notifications. The motivation for the combination of Ben-Kiki, Hanina, and Dotan-Cohen is to add more convenience to the user to address notifications (See Dotan-Cohen, Background).
Regarding claim 17, Ben-Kiki in view of Hanina does not explicitly disclose however Dotan-Cohen teaches wherein the mobile application auto-generates links to crisis support resources dependent on user entered mood and mood intensity ([0073] “….information from other data sources (such as content from websites or links to content useful for the user, such as a link to a website for making restaurant reservations); hints or tips, which may be based on information derived from other users' responses to similar events….”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ben-Kiki’s techniques for improving happiness and Hanina’s techniques for providing emotional behavior therapy with Dotan-Cohen’s techniques to provide personalized notifications. The motivation for the combination of Ben-Kiki, Hanina, and Dotan-Cohen is to add more convenience to the user to address notifications (See Dotan-Cohen, Background).
Regarding claim 19, Ben-Kiki in view of Hanina does not explicitly disclose however Dotan-Cohen teaches wherein the auto-notification to the user specified support system members includes at least one of a short message service (SMS), a multimedia message service center (MMSC), an electronic mail message, an application push notification or social media message ([0017] “Thus, by way of example and not limitation, events can include voice/video calls; email; SMS text messages; instant messages; notifications; social media or social networking news items or communications (e.g., tweets, Facebook posts or “likes”, invitations, news feed items)…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Ben-Kiki’s techniques for improving happiness and Hanina’s techniques for providing emotional behavior therapy with Dotan-Cohen’s techniques to provide personalized notifications. The motivation for the combination of Ben-Kiki, Hanina, and Dotan-Cohen is to add more convenience to the user to address notifications (See Dotan-Cohen, Background).

Prior Art Cited but Not Relied Upon

Caldeira, C., Chen, Y., Chan, L., Pham, V., Chen, Y., & Zheng, K. (2017). Mobile apps for mood tracking: an analysis of features and user reviews. In AMIA Annual Symposium Proceedings (Vol. 2017, p. 495). American Medical Informatics Association.
This reference is relevant since it discloses using mobile apps to track mood to enhance emotional wellness.

Response to Arguments
Applicant’s arguments filed on 05 September 2022 have been considered but are not fully persuasive.
Regarding the drawings, applicant has provided replacement drawings where the details can be identified clearly. Therefore, the drawing objection has been withdrawn.
Regarding the 112(b) rejection, applicant has amended claim 17 to overcome the antecedent issue. Therefore, the 112(b) rejection has been withdrawn.
Regarding the 112(d) rejection, applicant has cancelled claim 13. Therefore, the 112(d) rejection has been withdrawn.
Regarding the 101 rejection, applicant states that claims 14-19 have been amended. Specifically, that claim 14 has been clarified to add limitations   described in the specification in order to further clarify the
claimed invention to describe the practical application that it embodies. 

Since claims 1-13 have been cancelled, examiner has withdrawn the non-statutory 101 rejection. In regards to the claimed invention being directed to a judicial exception, examiner points out that the claim as a whole (looking at the additional elements individually and in combination) does not integrate the judicial exception into a practical application. Specifically, the claim does not demonstrate an improvement in the functioning of a computer, or an improvement to other technology, does not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, does not effect a transformation or reduction of a particular article to a different state or thing, or does not apply or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. The applicant’s specification [0007] does not show or describe a deficiency in existing technology. Therefore, the 101 rejection has been maintained.
Regarding the 103 rejection, applicant states that claim 14 has been
amended, adding limitations described in the specification further clarifying the claimed invention, which in its clarified claim is far different than that described by Ben-Kiki. Applicant believes the claims are patentable and overcome the 103 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the Ben-Kiki and Hanina still teach the added limitations and are narrower that the claims. The dependent claims are still rejected under USC 103. Therefore, the 103 rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626